EXAMINER’S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Sack on December 3, 2021.

The application has been amended as follows: 

Claims
The Claims should be amended as follows:
16. (Currently amended) An electrode material for lithium-ion batteries, comprising Fe3O4 nanoparticles with attached 4-mercaptobenzoic acid (4-MBA) linker molecules and acid-functionalized multiwalled carbon nanotubes (MWNTs) linked by π-π interactions with the 4-MBA linker molecules, forming (Fe3O4-MWNTs) composite heterostructure electrode materials.

18. (Currently amended) The electrode material of claim 16, wherein the 4-mercaptbenzoic acid (4-MBA) linker molecules include phenyl rings and the π-π interactions occur between the phenyl rings and the acid-functionalized multiwalled carbon nanotubes (MWNTs).  

19. (Currently amended) The electrode material of claim 16, wherein the surfaces of the acid-functionalized multiwalled carbon nanotubes (MWNTs) include an oxidized carboxylic acid coating.

Drawings

The Drawings should be amended as follows:

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The Drawing sheeting comprising both Fig. 1 and Fig. 2 is being replaced with a new Drawing sheet that indicates that Fig. 1 is representative of the prior art.  The agreed upon changes have been included herein.  


EXAMINER’S COMMENT

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-25 are allowed.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of record, Fang, Zewei et al., Preparation and Performance of Fe3O4/MWCNTs “Core-Shell” Hybrids Used in LIBs, New Chemical Materials, Vol. 43, No. 9, September 2015, fails to teach or suggest the combination of limitations of the method of synthesizing an electrode material for lithium-ion batteries.  In the FANG report, Fe3O4 nanoparticles were generated as a result of the strong reducing nature of benzyl alcohol on an Fe (acac) precursor--FANG relies upon benzyl alcohol to introduce hydroxyl groups by π-π conjugating between the aromatic ring on the MWNTS and the benzene ring of the benzyl alcohol to electrostatically attach Fe3” particles to the MWNT surfaces.  As a result of the use of benzyl alcohol as a solvent, the Fang MWNTs are OH-functionalized and not acid-COOH-functionalized, as now claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.